DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Eligible Subject Matter
The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over the prior art. 
Claim 1 recites the additional limitations of create an internal virtual cart associated with the multi-platform e-commerce system; in response to the creation of the internal virtual cart, create an external asynchronous virtual cart associated with one or more single e-commerce platforms; upon receiving an incoming product order request from one or more third-party applications, add the product order request to the internal virtual cart; in response to adding the product order request to the internal virtual cart, send instructions to add the product order request to the external asynchronous virtual cart associated with the one or more single e-commerce platforms. When looking at these additional limitations as an ordered combination with the additional limitations of claim 1 it is clear they provide significantly more than “shopping at multiple merchants”. The additional limitations allow a consumer to shop online across multiple e-commerce systems using a single internal virtual cart. The system creates external asynchronous virtual carts for each e-commerce system, and when a product order request is received from a third-party application, adds the product to the internal virtual cart and sends instructions to add the product to the external asynchronous virtual carts. These limitations overcome the technological problems and/or limitations experienced by online merchants of managing online e-commerce platforms and being limited to having their stores in only one digital location ([Spec page 3 line 23 - page 4 line 8]). The above recited limitations further provide a solution to the need in the art for  an underlying retail technology that provides a seamless buying experience native to any type of application on the Internet and their various manifestations ([Spec page 3 lines 6-8]). This computing system does not merely limit the use of the concept to a particular technological environment. Instead, these limitations provide meaningful limitations that restrict the identified concept to a particular useful application.
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity. Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)). In this case, the specific elements of claim 1 work in combination to produce an integrated platform-independent online shopping application, that is not routine or conventional activity expected when shopping online at multiple merchants. Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the technology of online shopping and integrating multiple disparate online platforms. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible. 
Claims 2-11 and 19-22 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.
Claim 12 recites a system consistent with and parallel to the limitations of the system of claim 1. This system recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 13-18 are dependencies of independent claim 12 and recite eligible subject matter for the reasons identified above with respect to claim 12.
Claim 23 recites a system consistent with and parallel to the limitations of the system of claim 1. This system recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 24-25 are dependencies of independent claim 23 and recite eligible subject matter for the reasons identified above with respect to claim 23.





Allowable Subject Matter
Claims 1-11 and 19-25 are allowable over the prior art though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach a multi-platform e-commerce system with an asynchronous virtual cart, the system comprising: one or more processors; and a memory device storing a set of instructions that when executed by the one or more processors, causes the one or more processors to: 
create an internal virtual cart associated with the multi-platform e-commerce system; 
in response to the creation of the internal virtual cart, create an external asynchronous virtual cart associated with one or more single e-commerce platforms; 
upon receiving an incoming product order request from one or more third-party applications, add the product order request to the internal virtual cart; 
in response to adding the product order request to the internal virtual cart, send instructions to add the product order request to the external asynchronous virtual cart associated with the one or more single e-commerce platforms; 
inspect the external asynchronous virtual carts and provide a list of available shipping methods and rates during the checkout process; 
dynamically collect real-time tax and shipping data; 
upon receiving an order completion instruction from the one or more third-party applications; 
submit a product order to the one or more single e-commerce platforms; 
send payment capture instructions to the payment gateway; and 
receive payment capture results from the payment gateway; 
wherein the system enables merchants to set default rates of revenue being offered to third-party applications that helped generate the transaction between the third-party applications, and enables merchants to set custom rates of revenue being offered to third-party applications that helped generate the transaction between the third-party applications for specific products.  
The most analogous prior art includes Suchet (US 2014/0019298), Akbarpour (US 2015/0302424), Arceo (US 2012/0330769), Udumudi (US 2016/0019628), Rogers (US 2019/0287307 A1), and Blumberg (US 2005/0149419 A1). 

        Suchet discloses creating a universal shopping cart that can be used to add products from multiple e-tailer-specific websites. Suchet further discloses maintaining virtual shopping carts with each online e-tailer, associated with the universal shopping cart. The customer searches or browses multiple e-tailers and can then add products to the customer’s universal shopping cart. When the product is added to the universal shopping cart, it is also added to the virtual e-tailer shopping cart. Suchet discloses the ability to add multiple products to the universal shopping cart from multiple e-tailers. 
        Suchet is deficient in a number of ways. As written, the claims require that the product order request is received from a third party application. Suchet does not teach this concept. Additionally, Suchet does not describe inspecting the external carts to provide a list of shipping rates and methods during the checkout process; dynamically collecting real-time tax and shipping data; nor, upon receiving order completion instructions from a third-party application, submitting product orders, sending payment capture instructions, and receiving payment capture results. Further, Suchet does not disclose enabling merchants to set default rates of revenue offered to third-party applications that helped generate the transaction, nor enabling merchants to set custom rates of revenue offered to third-party applications that helped generate transactions for specific products. 
In view of the above, Suchet fails to disclose or render obvious the claims as a whole.

Regarding Akbarpour, Akbarpour discloses receiving product requests from provider’s content in a number of forms, including blogs, articles, and shopping lists. When the product request is received from the provider’s content, the product is added to a universal shopping cart. 
Though disclosing these features, Akbarpour does not disclose or render obvious the claims as a whole.

Regarding Udumudi, Udumudi discloses inspecting multiple merchant websites having shipping options, and depicting the same shipping options in an online mall website. The online mall website allows the user to select shipping options, and then collects tax and shipping data from the merchant websites and updates the online mall website. When the user completes the payment process in the online mall website, the merchant websites process the payments and ship the purchased products to the customer. 
Though disclosing this feature, Udumudi does not disclose or render obvious the claims as a whole.

Regarding Arceo, Arceo discloses receiving a purchase request from an application, and sending payment authorization to a payment gateway. Upon authorization of the payment, an order is facilitated with the one or more merchants associated with the purchase request. Further, payment capture instructions are sent to the payment gateway, and payment capture results are received. 
Though disclosing this feature, Arceo does not disclose or render obvious the claims as a whole.

Regarding Rogers, Rogers discloses allowing owners of virtual objects that represent products to edit values of the product to apply commissions on the sale of the product that are purchased via the virtual object. 
Though disclosing this feature, Rogers does not disclose or render obvious the claims as a whole.

Regarding Blumberg, Blumberg discloses allowing a seller to set a custom commission amount on a product, as well as a default or a cap on a commission amount for a product. 
Though disclosing this feature, Blumberg does not disclose or render obvious the claims as a whole.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Suchet, Akbarpour, Udumudi, Arceo, Rogers, Blumberg, and the totality of the prior art. While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art. The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.

Claim 23 recites a system comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.

Claims 2-11, 19-22, and 24-25 are dependencies of independent claims 1 and 23 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Although these limitations are not found in the prior art they still stand rejected under non-statutory double patenting. 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Suchet (US 2014/0019298). 
Suchet discloses creating a universal shopping cart that can be used to add products from multiple e-tailer-specific websites. Suchet further discloses maintaining virtual shopping carts with each online e-tailer, associated with the universal shopping cart. The customer searches or browses multiple e-tailers and can then add products to the customer’s universal shopping cart. When the product is added to the universal shopping cart, it is also added to the virtual e-tailer shopping cart. Suchet discloses the ability to add multiple products to the universal shopping cart from multiple e-tailers. However, Suchet fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "New Google Chrome Extension Provides Universal Shopping Cart, Makes Entire Internet Shoppable", by PR Newswire (“Newswire”). 
Newswire generally teaches a universal shopping cart associated with a multi-platform e-commerce system that allows users to shop, sell and save products from multiple retailers in a single environment (pages 1-2). However, Newswire fails to teach or render obvious the other elements of the claims.



















Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “upon receiving an order completion instruction from the one or more third-party applications;”. This appears to be a typographical error where the last character should be a colon instead of a semi-colon, because the limitations following this recitation are performed upon receiving an order completion instruction. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: the claim recites the following limitation twice, consecutively: “in response to adding the additional product order request to the internal virtual cart, send instructions to add the additional product order request to the external virtual cart”. This appears to be a typographical error. Examiner recommends removing one of the duplicative limitations. Appropriate correction is required.

Claim 22 is objected to because of the following informalities: the claim recites “upon receiving an order completion instruction from one or more third-party applications;”. This appears to be a typographical error where the last character should be a colon instead of a semi-colon, because the limitations following this recitation are performed upon receiving an order completion instruction. Appropriate correction is required.










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-11, and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-10, 11-13, and 17 of U.S. Patent No. US 11,055,757 B2. 
Specifically, the features of the pending claims are recited in the following claims of US 11,055,757 B2: 

Pending claims
Patentably indistinct claims in 

US 11,055,757 B2
1
1
3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
1
13
1
14
5
15
6
16
7
17
8
18
9
19
10
20
11
21
12
22
13
23
1 and 10
24
17


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,055,757 B2 in view of Greenstone (US 2013/0080319 A1) (“Greenstone”). 

US 11,055,757 B2 claim 1 fails to explicitly claim wherein the memory device further stores a set of instructions that when executed by the one or more processors, causes the one or more processors to: cancel order distribution if payment capture fails. 
However, Greenstone does teach wherein the memory device further stores a set of instructions that when executed by the one or more processors, causes the one or more processors to: cancel order distribution if payment capture fails ([0084] - If payment authorization fails in step 220, the status of the order is updated to "cancel" and a message is displayed notifying the consumer that payment authorization failed). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Greenstone into the invention of US 11,055,757 B2. One of ordinary skill in the art would have been motivated to do so because Greenstone teaches that canceling order distribution if payment capture fails provides the advantages of higher conversion rates for sellers, and time-savings for consumers (([0011]). 
In addition, it would have been recognized that applying the known technique of canceling order distribution if payment capture fails, as taught by Greenstone, to the teachings of US 11,055,757 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-9 of U.S. Patent No. US 11,055,757 B2 in view of Akbarpour (US 2015/0302424 A1) (“Akbarpour”). 

US 11,055,757 B2 claim 12 fails to explicitly claim upon receiving an incoming additional product order request from another third-party application, add the additional product order request to the internal virtual cart. 
However Akbarpour does teach upon receiving an incoming additional product order request from another third-party application, add the additional product order request to the internal virtual cart ([0052] - The user may access 305 a provider's content, such as a blog [third party application], an article [claimed another third-party application], a recommended shopping list, and/or the like. In some embodiments, the user may browse 310 one or more products that are provided in connection with the provider's content, and if the user is interested in purchasing one of the products, he/she may add 320 the item to a universal shopping cart). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Akbarpour into the invention of US 11,055,757 B2. One of ordinary skill in the art would have been motivated to do so because Akbarpour teaches that adding an additional product order request to the internal virtual cart upon receiving an incoming additional product order request from another third-party application provides a solution to the problems in the art of it being cumbersome and difficult for a content provider to determine which merchant to use for a particular product ([0002]), and content providers balking at the notion of providing one or more links to products in their content because such links will drive a consumer away from the provider's content with a high likelihood that the consumer will not return to the provider's content after clicking the link ([0003]). 
In addition, it would have been recognized that applying the known technique of adding an additional product order request to the internal virtual cart upon receiving an incoming additional product order request from another third-party application, as taught by Akbarpour, to the teachings of US 11,055,757 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 


Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. US 11,055,757 B2 in view of Suchet (US 2014/0019298 A1) (“Suchet”). 

US 11,055,757 B2 claim 23 fails to explicitly claim wherein the one or more single e-commerce platforms are external e-commerce platforms. 
However, Suchet does teach wherein the one or more single e-commerce platforms are external e-commerce platforms ([0012] - Various aspects of the invention provide techniques and supporting systems that enable universal online checkout on a website that is not maintained or controlled by any particular e-tailer(s), i.e., a third party or application partner website, and in which active cooperation from an e-tailer or the e-tailer's website is not necessary or provided in a manner that is standardized across all supported e-tailers). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suchet into the invention of US 11,055,757 B2. One of ordinary skill in the art would have been motivated to do so because Suchet teaches that incorporating one or more single e-commerce platforms that are external e-commerce platforms provides the advantage of consumer convenience without placing an excess burden on e-tailers (i.e., the external e-commerce platforms) ([0011]). 
In addition, it would have been recognized that applying the known technique of incorporating one or more single e-commerce platforms that are external e-commerce platforms, as taught by Suchet, to the teachings of US 11,055,757 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.





















Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suchet (US 2014/0019298 A1) (“Suchet”) in view of Akbarpour (US 2015/0302424 A1) (“Akbarpour”) in view of Udumudi (US 2016/0019628 A1) (“Udumudi”).

Claim 12: Suchet discloses a multi-platform e-commerce system ([abstract] lines 1-8) with a virtual cart ([0058] - universal shopping cart), the system comprising: one or more processors; and a memory device storing a set of instructions that when executed by the one or more processors, causes the one or more processors to ([0079] lines 1-8): 
create an internal virtual cart associated with the multi-platform e-commerce system ([0013] - provide a consumer interface(s) to an application partner website or mobile application at which a consumer can navigate to and through a webpage(s) that is maintained and controlled by the system, separate from the e-tailer-specific website and/or e-tailer webpage(s)); 
in response to the creation of the internal virtual cart, create an external virtual cart associated with one or more single e-commerce platforms ([0019] - providing a universal shopping cart on the application partner website(s) or mobile application(s) may include maintaining a virtual shopping cart with each online e-tailer; aggregating estimated costs from all of the virtual shopping carts; and regenerating on a discrete virtual shopping cart a last purchase session state of the discrete, e-tailer-specific virtual shopping cart); 
upon receiving an incoming product order request from one or more applications, add the product order request to the internal virtual cart ([0032] - Alternatively, in lieu of a URL, the UPC, EAN, JAN, GTIN, an internal, e-tailer-specific product number, and the like of the product may be used [claimed upon receiving an incoming product order request from one or more third-party applications]. Once the consumer 30 has found an item he/she desires to purchase, he/she may add the product to the consumer's universal shopping cart [claimed add the product order request to the internal virtual cart]); 
in response to adding the product order request to the internal virtual cart, send instructions to add the product order request to the external virtual cart associated with the one or more single e-commerce platforms ([0042] - For example, after an item has been added to the universal shopping cart 32, the item may also be added to a virtual shopping cart that is maintained by the e-tailer, outside of the system); 
upon receiving an incoming additional product order request from another application, add the additional product order request to the internal virtual cart ([0032] - Alternatively, in lieu of a URL, the UPC, EAN, JAN, GTIN, an internal, e-tailer-specific product number, and the like of the product may be used [claimed upon receiving an incoming product order request from one or more third-party applications]. Once the consumer 30 has found an item he/she desires to purchase, he/she may add the product to the consumer's universal shopping cart [claimed add the product order request to the internal virtual cart]); and 
in response to adding the additional product order request to the internal virtual cart, send instructions to add the additional product order request to the external virtual cart 
in response to adding the additional product order request to the internal virtual cart, send instructions to add the additional product order request to the external virtual cart ([0042] - For example, after an item has been added to the universal shopping cart 32, the item may also be added to a virtual shopping cart that is maintained by the e-tailer, outside of the system). 
Suchet fails to explicitly disclose 
upon receiving an incoming product order request from one or more third-party applications, add the product order request to the internal virtual cart; 
upon receiving an incoming additional product order request from another third-party application, add the additional product order request to the internal virtual cart; 
inspect carts and provide a list of available shipping methods and rates during the checkout process; 
dynamically collect real-time tax and shipping data; and 
after payment is captured, send order data to distribute the product.  
However Akbarpour does teach 
upon receiving an incoming product order request from one or more third-party applications, add the product order request to the internal virtual cart ([0052] - The user may access 305 a provider's content, such as a blog [claimed one or more third-party applications], an article, a recommended shopping list, and/or the like. In some embodiments, the user may browse 310 one or more products that are provided in connection with the provider's content, and if the user is interested in purchasing one of the products, he/she may add 320 the item to a universal shopping cart); 
upon receiving an incoming additional product order request from another third-party application, add the additional product order request to the internal virtual cart ([0052] - The user may access 305 a provider's content, such as a blog, an article [claimed another third-party application], a recommended shopping list, and/or the like. In some embodiments, the user may browse 310 one or more products that are provided in connection with the provider's content, and if the user is interested in purchasing one of the products, he/she may add 320 the item to a universal shopping cart). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Akbarpour into the invention of Suchet. One of ordinary skill in the art would have been motivated to do so because Akbarpour teaches that adding a product order request to the internal virtual cart upon receiving an incoming product order request from one or more third-party applications, and adding an additional product order request to the internal virtual cart upon receiving an incoming additional product order request from another third-party application provides a solution to the problems in the art of it being cumbersome and difficult for a content provider to determine which merchant to use for a particular product ([0002]), and content providers balking at the notion of providing one or more links to products in their content because such links will drive a consumer away from the provider's content with a high likelihood that the consumer will not return to the provider's content after clicking the link ([0003]). 
In addition, it would have been recognized that applying the known technique of adding a product order request to the internal virtual cart upon receiving an incoming product order request from one or more third-party applications, and adding an additional product order request to the internal virtual cart upon receiving an incoming additional product order request from another third-party application, as taught by Akbarpour, to the teachings of Suchet, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

And, Udumudi does teach 
inspect carts and provide a list of available shipping methods and rates during the checkout process ([0063] - Regarding shipping options, some merchant websites depict the shipping options for each product in the cart, and the online mall website can read the options and depict the same options in the online mall website); 
dynamically collect real-time tax and shipping data ([0074] - At the checkout screen 58, different fields for a merchant can be changed by the user 12. The shipping address for each merchant website can be changed. When the shipping address is changed, the web browser 26 can use one of the HBIs to navigate to the respective merchant website checkout screen and update the shipping details . . . After changing these fields, an HBI may read the shipping options, and tax and/or discount details from the merchant website 84, and update the checkout screen 58 that is visible to the user); and 
after payment is captured, send order data to distribute the product ([0101] - Once the system completes its process, the merchant websites process the payments and ship the purchased goods to the user. The system is designed to replicate the actions of a consumer so the merchant websites may not be aware that products were purchased via the online mall website).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Udumudi into the invention of Suchet. One of ordinary skill in the art would have been motivated to do so because Udumudi teaches that inspecting carts and providing a list of available shipping methods and rates during the checkout process; dynamically collecting real-time tax and shipping data; and sending order data to distribute the product after payment is captured overcomes the problems in the art of a cumbersome online checkout process ([0002]), and having to create an account at each online merchant ([0003]) by providing a solution that allows the customer to shop online in a more convenient and time-efficient manner ([0006]). 
In addition, it would have been recognized that applying the known technique of inspecting carts and providing a list of available shipping methods and rates during the checkout process; dynamically collecting real-time tax and shipping data; and sending order data to distribute the product after payment is captured, as taught by Udumudi, to the teachings of Suchet, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 16: The cited prior art teaches the system of claim 12, and Suchet further discloses  
wherein the memory device further stores a set of instructions that when executed by the one or more processors, causes the one or more processors to: 
upon receiving price cart contents instructions from another application, send the price cart contents instructions to the internal virtual cart ([0040] - Typically, in operation, once a consumer 30 inputs a URL corresponding to an item to buy . . . the spider application 16 may be adapted to extract pertinent product information [claimed upon receiving price cart contents instructions from another application] from the discrete e-tailer's webpage 11, 13 or 15 and return the pertinent, extracted product information to the consumer 30 [claimed send the price cart contents instructions to the internal virtual cart]. The extracted product information may include, without limitation, the item price); and 
in response to sending the price cart contents instructions to the internal virtual cart, send instructions to price cart contents to the external virtual cart ([0042] - For example, after an item has been added to the universal shopping cart 32, the item may also be added to a virtual shopping cart that is maintained by the e-tailer, outside of the system).  
Suchet fails to explicitly disclose another third-party application. 
However, Akbarpour does teach another third-party application ([0052] - The user may access 305 a provider's content, such as a blog, an article, a recommended shopping list [claimed another third-party applications], and/or the like. In some embodiments, the user may browse 310 one or more products that are provided in connection with the provider's content, and if the user is interested in purchasing one of the products, he/she may add 320 the item to a universal shopping cart). 
It would have been obvious at the effective filing date to combine Akbarpour with Suchet for the reasons identified above in claim 12. 



Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suchet (US 2014/0019298 A1) (“Suchet”) in view of Akbarpour (US 2015/0302424 A1) (“Akbarpour”) in view of Udumudi (US 2016/0019628 A1) (“Udumudi”) in view of Arceo (US 2012/0330769 A1) (“Arceo”).

Claim 13: The cited prior art teaches the system of claim 12. 
Suchet fails to explicitly disclose 
wherein the memory device further stores a set of instructions that when executed by the one or more processors, causes the one or more processors to: 
upon receiving an order completion instruction from the one or more third-party applications, send payment authorization to a payment gateway; 
upon receiving payment authorization results from the payment gateway, submit a product order to the one or more single e-commerce platforms; 
send payment capture instructions to the payment gateway; and 
receive the payment capture results from the payment gateway.  
	However, Arceo does teach 
wherein the memory device further stores a set of instructions that when executed by the one or more processors, causes the one or more processors to: 
upon receiving an order completion instruction from the one or more applications ([1351] - 39C. In this particular example, it is assumed that a user of Mobile Device A (Client Device) desires to use his mobile device to perform a universal shopping cart checkout transaction),  send payment authorization to a payment gateway ([1405] -  initiate payment processing transactions via one or more payment gateways); 
upon receiving payment authorization results from the payment gateway ([fig 37B elements 3708 and 24k] - Payment Gateway; and USC related payment transactions), submit a product order to the one or more single e-commerce platforms ([fig 37B element 24k] - Initiate, complete, and confirm order placement transaction for ordered product(s) associated with each different Merchant associated with the USC order Merchant(s)); 
send payment capture instructions to the payment gateway ([fig 42 elements 4208 and 48n] - Payment Gateway; and Payment Transaction Info); and 
receive the payment capture results from the payment gateway ([fig 42 elements 4208 and 52n] - Payment Gateway; and Transaction status details). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Arceo into the invention of Suchet. One of ordinary skill in the art would have been motivated to do so because Arceo teaches that sending payment authorization to a payment gateway upon receiving an order completion instruction from the one or more third-party applications; submitting a product order to the one or more single e-commerce platforms upon receiving payment authorization results from the payment gateway; sending payment capture instructions to the payment gateway; and receiving the payment capture results from the payment gateway provides the advantage of operations which are desirable in order to successfully complete a USC order checkout transaction ([1395]). 
In addition, it would have been recognized that applying the known technique of sending payment authorization to a payment gateway upon receiving an order completion instruction from the one or more third-party applications; submitting a product order to the one or more single e-commerce platforms upon receiving payment authorization results from the payment gateway; sending payment capture instructions to the payment gateway; and receiving the payment capture results from the payment gateway, as taught by Arceo, to the teachings of Suchet, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Akbarpour does teach one or more third-party applications ([0052] - The user may access 305 a provider's content, such as a blog [claimed one or more third-party applications], an article, a recommended shopping list, and/or the like. In some embodiments, the user may browse 310 one or more products that are provided in connection with the provider's content, and if the user is interested in purchasing one of the products, he/she may add 320 the item to a universal shopping cart). 
It would have been obvious at the effective filing date to combine Akbarpour with Suchet for the reasons identified above in claim 12. 
Claim 14: The cited prior art teaches the system of claim 12, and Suchet further discloses billing address ([0050]).   
Suchet fails to explicitly disclose 
wherein the memory device further stores a set of instructions that when executed by the one or more processors, causes the one or more processors to: 
upon receiving set billing instructions from another third-party application, send the set billing instructions to the internal virtual cart; and 
in response to sending the set billing instructions to the internal virtual cart, send instructions to set a billing to the external virtual cart.  
However, Arceo does teach 
wherein the memory device further stores a set of instructions that when executed by the one or more processors, causes the one or more processors to: 
upon receiving set billing instructions from another application ([fig 37B element 14k] - Prompt user to select payment method(s)), send the set billing instructions to the internal virtual cart ([fig 37B elements 20k, 22k, and 3706] - “payment method selection info” is sent to universal shopping cart [claimed internal virtual cart]); and 
in response to sending the set billing instructions to the internal virtual cart, send instructions to set a billing to the external virtual cart ([fig 37B element 24k] - Initiate, complete, and confirm order placement transaction for ordered product(s) associated with each different Merchant associated with the USC order Merchant(s)).  
It would have been obvious at the effective filing date to combine Arceo with Suchet for the reasons identified above in claim 13. 
And, Akbarpour does teach another third-party application ([0052] - The user may access 305 a provider's content, such as a blog, an article, a recommended shopping list [claimed another third-party application], and/or the like. In some embodiments, the user may browse 310 one or more products that are provided in connection with the provider's content, and if the user is interested in purchasing one of the products, he/she may add 320 the item to a universal shopping cart). 
It would have been obvious at the effective filing date to combine Akbarpour with Suchet for the reasons identified above in claim 12. 

Claim 15: The cited prior art teaches the system of claim 12. 
Suchet fails to explicitly disclose 
wherein the memory device further stores a set of instructions that when executed by the one or more processors, causes the one or more processors to: 
upon receiving set shipping method instructions from another third-party application, send the set shipping method instructions to the internal virtual cart; and 
in response to sending the set shipping method instructions to the internal virtual cart, send instructions to set a shipping method to the external virtual cart.  
However, Arceo does teach 
wherein the memory device further stores a set of instructions that when executed by the one or more processors, causes the one or more processors to: 
upon receiving set shipping method instructions from another application ([fig 37B element 14k] - Prompt user to select shipping option(s)), send the set shipping method instructions to the internal virtual cart ([fig 37B elements 20k, 22k, and 3706] - “shipping selection info” is sent to universal shopping cart [claimed internal virtual cart]); and 
in response to sending the set shipping method instructions to the internal virtual cart, send instructions to set a shipping method to the external virtual cart ([fig 37B element 24k] - Initiate, complete, and confirm order placement transaction for ordered product(s) associated with each different Merchant associated with the USC order Merchant(s)).  
It would have been obvious at the effective filing date to combine Arceo with Suchet for the reasons identified above in claim 13. 
And, Akbarpour does teach another third-party application ([0052] - The user may access 305 a provider's content, such as a blog, an article, a recommended shopping list [claimed another third-party application], and/or the like. In some embodiments, the user may browse 310 one or more products that are provided in connection with the provider's content, and if the user is interested in purchasing one of the products, he/she may add 320 the item to a universal shopping cart). 
It would have been obvious at the effective filing date to combine Akbarpour with Suchet for the reasons identified above in claim 12. 























Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suchet (US 2014/0019298 A1) (“Suchet”) in view of Akbarpour (US 2015/0302424 A1) (“Akbarpour”) in view of Udumudi (US 2016/0019628 A1) (“Udumudi”) in view of Varma (US 10,055,779 B1 (“Varma”).

Claim 17: The cited prior art teaches the system of claim 12. 
Suchet fails to explicitly disclose 
wherein a payment captured from the payment gateway includes a merchant's portion of the captured payment, and wherein the merchant's portion of the captured payment is sent directly the merchant without being escrowed by the multi-platform e-commerce system or any other third-party account.  
	However, Varma does teach 
wherein a payment captured from the payment gateway includes a merchant's portion of the captured payment, and wherein the merchant's portion of the captured payment is sent directly the merchant without being escrowed by the multi-platform e-commerce system or any other third-party account ([col 8 lines 18-30] - In response to receiving a payment authorization or other payment instruction from the buyer device 110, the payment service module 130 may charge the payment amount to an account associated with the buyer 122, such as by charging a credit card previously linked to the buyer's electronic payment account. Furthermore, the payment service module 130 may credit an account of each of the merchants 114 by an amount based on the payment provided by the buyer 122 through the buyer application 124. As an example, the payment service may credit the account of a respective merchant for the amount of the items purchased, inclusive of any gratuity added by the buyer, delivery fees, shipping fees, and minus any taxes and/or service fees).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Varma into the invention of Suchet. One of ordinary skill in the art would have been motivated to do so because Varma teaches that capturing a payment from the payment gateway including a merchant's portion of the captured payment, and sending the merchant's portion of the captured payment directly the merchant without being escrowed by the multi-platform e-commerce system or any other third-party account provides the advantage of enabling a buyer to send a merchant the portion of a payment due to the merchant without the inconvenience of having to sign in to multiple merchant sites ([col 1 lines 6-14]). 
In addition, it would have been recognized that applying the known technique of capturing a payment from the payment gateway including a merchant's portion of the captured payment, and sending the merchant's portion of the captured payment directly the merchant without being escrowed by the multi-platform e-commerce system or any other third-party account, as taught by Varma, to the teachings of Suchet, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 




















Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suchet (US 2014/0019298 A1) (“Suchet”) in view of Akbarpour (US 2015/0302424 A1) (“Akbarpour”) in view of Udumudi (US 2016/0019628 A1) (“Udumudi”) in view of Jen (US 9,721,251 B1 (“Jen”).

Claim 18: The cited prior art teaches the system of claim 17. 
Suchet fails to explicitly disclose 
wherein the system further includes a return management system that tracks product returns, wherein a product return automatically triggers reversal of the payment including return of the merchant's portion of the captured payment, which portion is sent directly from the merchant to the payment gateway.  
	However, Jen does teach 
wherein the system further includes a return management system that tracks product returns, wherein a product return automatically triggers reversal of the payment including return of the merchant's portion of the captured payment, which portion is sent directly from the merchant to the payment gateway ([claim 2] - receive a third request to refund the buyer for a third portion of the total cost of the transaction corresponding to at least one item of the multiple items, wherein the at least one item has been returned to the merchant after the at least one item has been fulfilled; refund the buyer for the third portion of the total cost of the transaction corresponding to the at least one item of the multiple items; and update the purchase ticket based at least in part on refunding the buyer).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jen into the invention of Suchet. One of ordinary skill in the art would have been motivated to do so because Jen teaches that tracking product returns, wherein a product return automatically triggers reversal of the payment including return of the merchant's portion of the captured payment, which portion is sent directly from the merchant to the payment gateway overcomes the problem in the art that purchasing using payment instruments is cumbersome for both consumers and merchants ([col 1 lines 6-18]). 
In addition, it would have been recognized that applying the known technique of tracking product returns, wherein a product return automatically triggers reversal of the payment including return of the merchant's portion of the captured payment, which portion is sent directly from the merchant to the payment gateway, as taught by Jen, to the teachings of Suchet, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
























Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0112579 A1 to Ratnakaran, [0048] discussing validating inbound transactions, and converting the transaction format to a data format required by the Peace API, then converting the Peace API format to the MMS format. Then an outbound transaction processor coverts the data format from the market management system format back to the market format. Ratnakaran does not teach the claims as a whole.  
US 2013/0151352 A1 to Tsai, [0082], discussing displaying a product overlay in real-time during video play that represents the availability of the product. If product inventory is low, the consumer is notified with a message in a product overlay; if the product is out of stock, the product overlay is no longer displayed in the video. Tsai does not teach the claims as a whole.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684       

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684